Name: Commission Regulation (EC) No 1129/98 of 29 May 1998 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  EU finance
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 157/9130. 5. 98 COMMISSION REGULATION (EC) No 1129/98 of 29 May 1998 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricul- tural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (1), and in particular Article 1 thereof, Whereas Protocol 1 to Decision No 1/98 (98/223/EC) of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (2), es- tablishes the system of preferences applicable to imports into the Community of agricultural products originating in Turkey; whereas, for certain milk products, the duties are eliminated within the limit of tariff quotas; whereas rules are laid down on proof of origin; whereas it is neces- sary, therefore, to amend Commission Regulation (EC) No 1600/95 (3), as last amended by Regulation (EC) No 2432/97 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1600/95 is amended as follows: 1. Articles 18 and 19 are replaced by the following: Article 18 1. This Article shall apply to imports of milk products from Norway under the Agreement on the European Economic Area. 2. The products and the duties applicable shall be as set out in Annex III. 3. Articles 7 and 8 shall apply. Article 19 1. This Article shall apply to milk products imported under the tariff quotas referred to in Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council (98/223/EC). 2. The products and the duties applicable shall be as set out in Annex IIIA. 3. The quantities set out in Annex IIIA for each year shall be divided into two equal parts for the half- year periods commencing on 1 January and 1 July. However, in the case of the half-year period 1 July to 31 December 1998, the quantity shall be 1 500 tonnes. 4. The period of validity of licences may not extend beyond 31 December following their date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88. Import licences issued under this Article may be transferred only to the natural or legal persons referred to in Article 13(a). 5. Articles 13, 14, 16 and 17 shall apply mutatis mutandis. However:  notwithstanding Article 13(b), licence applications must be for a minimum of 10 tonnes and a maximum equivalent to the quantity available for each period referred to in paragraph 3,  notwithstanding Article 13(e), the entry in Section 20 of licence applications and licences shall refer to Article 19 of this Regulation, (1) OJ L 113, 15. 4. 1998, p. 1. (2) OJ L 86, 20. 3. 1998, p. 1. (3) OJ L 151, 1. 7. 1995, p. 12. (4) OJ L 337, 9. 12. 1997, p. 9. ¬ ¬EN Official Journal of the European CommunitiesL 157/92 30. 5. 98  notwithstanding Article 14(3), the Member States shall notify the Commission on the fifth working day following the end of the application period of the applications submitted in respect of each of the products set out in Annex IIIA. The notification shall comprise the list of applicants and the quanti- ties applied for by Combined Nomenclature code. All notifications, including notification of no appli- cations, shall be made by telex or fax on the working day stipulated, in accordance with the specimen in Annex X.; 2. Article 22a is amended as follows: (a) paragraph 1 is replaced by the following: 1. Article 22 notwithstanding, this Article shall apply to:  imports coming from Switzerland under the special arrangement concluded between that country and the Community,  imports of the milk products referred to in Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council (98/223/EC), with the exception of those referred to in Article 19(1).; (b) paragraph 5 is replaced by the following: 5. The reduced rate of duty shall be applied only on presentation of the declaration of release for free circulation accompanied by the import licence and the proof of origin issued under:  Protocol 3 of the Agreement between the Euro- pean Economic Community and the Swiss Confederation of 22 July 1972 as regards imports from Switzerland,  Protocol 3 of Decision No 1/98 of the EC-Turkey Association Council (98/223/EC) as regards imports from Turkey.; 3. in Annex III, the title Norway is inserted below the title: Tariff quotas pursuant to other international agree- ments; 4. Annex I to this Regulation is inserted after Annex III as Annex IIIA; 5. in Annex VII, the entry for Turkey is deleted; 6. Annex II to this Regulation is added as Annex X. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1, point 2, shall apply only to import licences for which application is made as from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European Communities L 157/9330. 5. 98 ANNEX I ANNEX IIIA TARIFF QUOTAS PURSUANT TO OTHER INTERNATIONAL AGREEMENTS TURKEY (Calendar year) Serial number CN code Description Country of origin Quota (quantity in tonnes) annual half-yearly Import duty (in ecus per 100 kg net weight) 13 0406 90 29 Kashkaval cheese Turkey 1 500 750 0 ex 0406 90 31 Cheese made exclusively from sheeps milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles 0406 90 50 Other cheese made exclusively from sheeps milk or buffalo milk, in con- tainers containing brine, or in sheepskin or goatskin bottles ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Tulum Peyniri, made from sheeps milk or buffalo milk, in individual plastic or other packaging of less than 10 kg ¬ ¬EN Official Journal of the European CommunitiesL 157/94 30. 5. 98 ANNEX II ANNEX X APPLICATION OF ARTICLE 19 Commission of the European Communities DG VI/D/1  Milk and milk products IMPORT LICENCE APPLICATIONS Member State: Period: CN code Applicant (name and address) Quantity(in tonnes) Country of origin Turkey Total in tonnes: